Title: To John Adams from William Vans Murray, 3 August 1798
From: Murray, William Vans
To: Adams, John



Private
Dear Sir,The Hague 3. Augst. 1798.

I have the honour to enclose you a Duplicate & to inform you that the same language has been held to me Since—& that this government have assured me of their conviction that the letter enclosed in the Leyden paper marked X may be considered as evidence of an amicable Disposition, as they say they have taken pains to ascertain that point from motives of self-interest—These motives I believe Sir  cipher  I do not believe in the since  cipher  of this letter.—Mr. Gerry’s answer I have not yet seen; Mr Tallyrand’s reply to it I have in manuscript in the same way as the inclosed may show. The answer I hear demanded a retraction of the Arretès against our trade—The reply avoids all of that Military language which is scattered with a supercilious air in the Letter, though in a degree & manner more humble, and it announces an amicable spirit, a determination to remain tranquil, & that orders had been given to the privateers of in the W. Indies to act within the limits of the laws—This order Mr. T. considers as a pledge of amity without saying any thing of the laws themselves;—it renounces all demands of Loans and assures Mr. G. of a disposition to treat on fair terms in a manner the most direct, & in a tone infinitely below anything which they have used to any nation. All this I   cipher hoping to cipher to cipher  and cipher with England.—Their privateers in the mean time are I understand to act as usual in Europe agt. us because they do so against the vessels of other nations.
I hear that Mr. Gerry has left Paris for America. From the tenor of these letters I presume that the French Government consider him as charged to deliver them & perhaps more—It is because I presume that he does not so consider himself that I trouble you Sir with this communication that you may be as early as possible apprized of these letters which I  cipher a public mode of  cipher.—Pichon  admits that as a proof of their sincerity, an American war would be highly unpopular in France; & that the colonies are in danger, if it came on—I stated the preference which you would give to great & solid acts of Justice rather than to promises of Amity & a course of proceeding in which they twice had the offer of the hand of amity—
Letters will come from Paris to America as they do hither full of absolute falsities—of demands by Mr. G. & concessions on their part—happening to have seen the cipher of. M. Talleyrand I have been enabled to contradict part of the mistatements.
The haste in which I am obliged to write I beg you Sir to accept as some apology for the very great freedom in blots &c &c.—By a letter of the 27. July Mr. Adams is well & Mrs. Adams, who has been ill a fortnight, is quite recovered. Accept my dear Sir my affectionate wishes for your health & good spirits during such a painful but glorious crisis & believe me to be with sincere & most/ respectful esteem truly yrs &c &c &c

W. V. Murray